PER CURIAM.
Motion for an appeal from a judgment of the Estill Circuit Court, Honorable S. H. Rice, Judge, for $202 in an action for claim and delivery of oil-well equipment and a dismissal of a counterclaim for judgment that the plaintiff did not have an oil lease on the defendant’s property. The amount involved in the claim of forfeiture or abandonment of the lease is not disclosed in the record.
We are of opinion that the judgment is correct.
The motion for an appeal is overruled and the judgment stands affirmed.